Smith, J.,
dissenting:
I regard the present case as one to which the view expressed by Mr. Justice Dean, in dissenting from the judgment of the Supreme Court in Ricks v. Flynn, 196 Pa. 263, is strikingly applicable. Said he:
“ The tendency to exempt employers from just responsibility for the negligence of supervisors aiid bosses to whom they entrust such grave duties is in my opinion too pronounced, and will lead to consequences, which, if not now clearly foreseen, can, with very reasonable certainty, be conjectured.”
The tendency to narrow the scope of the vice principal’s ac*471tion as the master’s representative, to obliterate the distinction between the vice principal and those over whom he is placed, and to regard them merely as fellow servants with respect to the master’s responsibility, has not infrequently resulted in hard cases, which, in turn, have established bad precedents, and these, if followed, will lead to still harder cases. In justice to the workingman, the power delegated to any subordinate should be attended with a corresponding measure of accountability on the part of the master. There is no safe ground for a distinction between acts of the vice principal as representative of the master, and his acts in matters accessory or collateral to his functions as vice principal. In all affairs under his charge he should be held the master’s representative. His subordinates are in no position to determine or even to consider the character in which he may for the moment be acting, or to differentiate the acts of a vice principal from those of a fellow servant. To them, he is at all times the boss, and his orders are the orders of the master. Obedience to him, at all points, is the first element in the tenure of their employment. They cannot disregard any direction he may give, on the ground that he is, for the time and the occasion, acting only as a fellow servant, with no responsibility on the part of the master for his acts or omissions. He has all the power of the master in the premises, and for his negligence in its exercise the master should be held responsible. The workingman should not be sacrificed to theories and abstractions which are plainly at variance with actual industrial conditions, or which will permit the master to evade his responsibility b}r delegating his authority. Our industrial development, in which the corporate employer is fast superseding the individual, tends to make the direction of labor less and less that of the personal master, and to commit it more and more to the vice principal. The safety of those under his direction does not permit the vice principal to divest himself of his character as the master’s representative merely by engaging in the work of a subordinate. However employed, within the limit of his authority, his acts and commands should be deemed those of the master. The tendency of the precedents on this point is to develop a system that will practically free the master from responsibility, and *472leave the workingman at the mercy of a superior who is only, in law, a fellow servant.
In the case before us, Connery was employed by the defendants as foreman of a department in the boiler shop, with “ probably a hundred men ” under his direction, and having, as he testified, “ general supervision of the department.” As to that department, there can be no question of his character as a vice-principal. I may add that I do not concur in the view held by the trial judge, that the defendants’ liability for Connery’s acts, as vice-principal, depended on his power to discharge. The plaintiff was employed, under Connery, to attend a traveling crane, used for the transportation of portions of boilers. In 'attaching these to the crane, two classes of appliances were provided: one with hooks only, and another with a bolt attached. The plaintiff objected to using the former, telling Connery he thought they were not strong enough, but Connery ordered him to use them, because the latter, though stronger, were slower in operation. On the afternoon of December 9,1899, in lifting a fire door, a hook broke, but no one was injured. During the evening, in'lifting a throat-sheet, another hook broke, letting the metal fall on the plaintiff’s foot; hence this action.
The plaintiff having been thus restricted to the use of the weaker appliance, the defendants must be held to have assumed the responsibility for its sufficiency, unless it was obviously inadequate; and whether, it was so, was a question to be determined by the 'jury. It was submitted to them with instructions quite as favorable to the defendants as they were entitled to. In my view of the questions involved, the judgment should be affirmed.